Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith P. Richards appeals from the district court’s order dismissing his complaint filed pursuant to the Federal Tort Claims Act. We have reviewed the record on appeal and the briefs filed by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Richards v. United States Air Force, No. 8:10-cv-01474-RWT (D.Md. July 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.